TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-09-00648-CR
NO. 03-09-00649-CR



Paul Michael Earls, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NOS. D-1-DC-09-201731 & D-1-DC-09-203694, 

HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING



O R D E R
PER CURIAM
On June 15, 2010, the Court granted appellant's third motion for extension of time
to file brief and ordered counsel to file the brief no later than July 2, 2010.  Counsel did not comply
with this order.  Instead, she has filed a fourth motion for extension of time, to July 16.
The motion is granted.  Appellant's counsel, Kiele Linroth Pace, is ordered to tender
a brief in this cause no later than July 23, 2010.  No further extensions of time will be granted.
It is ordered July 16, 2010. 

Before Chief Justices Jones, Justices Puryear and Pemberton
Do Not Publish